Exhibit 10.1

 

1997 EMPLOYEE STOCK PURCHASE PLAN OF

INCYTE CORPORATION

(As amended on April 14, 2020)

 

The following constitute the provisions of the 1997 Employee Stock Purchase Plan
of Incyte Corporation, as amended and restated effective November 5, 2014 and as
further amended on March 16, 2016 and April 14, 2020.

 

1.            Purpose.  The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions.  It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Internal Revenue Code of 1986, as amended.  The
provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

 

2.            Definitions.

 

(a)          “Administrator” shall mean the Board or a committee consisting
exclusively of members of the Board that has been appointed by the Board and
authorized to administer the Plan.

 

(b)          “Board” shall mean the Board of Directors of the Company.

 

(c)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)          “Common Stock” shall mean the Common Stock, $.001 par value, of the
Company.

 

(e)          “Company” shall mean Incyte Corporation.

 

(f)           “Compensation” shall mean all cash salary, wages, commissions and
bonuses, but shall not include any imputed income or income arising from the
exercise or disposition of equity compensation.

 

(g)          “Effective Date” shall mean November 5, 2014.

 

(h)          “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Board or by an executive officer of the Company, from time to
time in the Board’s or such officer’s sole discretion, as eligible to
participate in the Plan. A listing of Designated Subsidiaries shall be
maintained as Appendix A to the Plan.

 

(i)           “Employee” shall mean any individual who is an Employee of the
Company or its Designated Subsidiaries for tax purposes whose customary
employment is at least twenty (20) hours per week and more than five (5) months
in any calendar year.  For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the Company or its Designated Subsidiaries,
as applicable.  Where the period of leave exceeds 90 days and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated on the 91st day of
such leave.

 

(j)           “Enrollment Date” shall mean the first day of each Offering
Period.

 

(k)          “Exercise Date” shall mean the last Trading Day of each Purchase
Period.

 



 

 

 

(l)           “Fair Market Value” shall mean, as of any date, the value of
Common Stock determined as follows:

 

(1)            If the Common Stock is listed on any established stock exchange
other than The NASDAQ Stock Market, its Fair Market Value shall be the last
reported sale price for the Common Stock reported by the applicable composite
transactions report for such exchange on the date of determination, as reported
on such stock exchange’s website or such other source, including The Wall Street
Journal, as the Administrator deems reliable; or

 

(2)            If the Common Stock is listed on The NASDAQ Stock Market, its
Fair Market Value shall be the last reported sale price for the Common Stock
quoted on The NASDAQ Stock Market on the date of determination, as reported on
www.nasdaq.com or such other source, including The Wall Street Journal, as the
Administrator deems reliable;

 

(3)            If the Common Stock is traded over-the-counter and is quoted on
the OTC Bulletin Board, its Fair Market Value shall be the last transaction
price for the Common Stock quoted by the OTC Bulletin Board on the date of
determination, as reported on www.otcbb.com or such other source as the
Administrator deems reliable;

 

(4)            If the Common Stock is traded over-the-counter but is not quoted
on the OTC Bulletin Board, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Common Stock on the date of determination,
as reported on www.pinksheets.com or such other source as the Administrator
deems reliable; or

 

(5)            In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

 

(m)         “Offering Periods” shall mean the periods of approximately
twenty-four (24) months during which an option granted pursuant to the Plan may
be exercised, commencing on the first Trading Day on or after May 1 and
November 1 of each year and terminating on the last Trading Day in the periods
ending twenty-four months later.  The duration and timing of Offering Periods
may be changed pursuant to Section 4 of this Plan.

 

(n)          “Plan” shall mean this 1997 Employee Stock Purchase Plan of Incyte
Corporation.

 

(o)          “Purchase Price” shall mean an amount equal to 85% of the Fair
Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower.

 

(p)          “Purchase Period” shall mean the approximately six-month period
commencing after one Exercise Date and ending with the next Exercise Date,
except that the first Purchase Period of any Offering Period shall commence on
the Enrollment Date and end with the next Exercise Date.  The duration and
timing of Purchase Periods may be changed pursuant to Section 4 of this Plan.

 

(q)          “Reserves” shall mean the number of shares of Common Stock covered
by each option under the Plan which have not yet been exercised and the number
of shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

 

(r)           “Subsidiary” shall mean a corporation (as defined in Treasury
Regulation section 1.421-1(i)), domestic or foreign, of which not less than 50%
of the voting shares are held by the Company or a Subsidiary, whether or not
such corporation now exists or is hereafter organized or acquired by the Company
or a Subsidiary.

 

(s)          “Trading Day” shall mean a day on which the national securities
exchange or stock market on which the Common Stock is principally traded, or, if
the Common Stock is not listed or quoted on any securities exchange or stock
market, the New York Stock Exchange, is open for trading.

 

3.            Eligibility.

 

(a)          Any Employee who has been employed for one month or more on a given
Enrollment Date shall be eligible to participate in the Plan.

 

(b)          Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own stock and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company, its parent or any Subsidiary, or (ii) to
the extent that his or her rights to purchase stock under all employee stock
purchase plans of the Company, its parent and Subsidiaries accrues at a rate
which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock (determined
at the fair market value of the shares at the time such option is granted) for
each calendar year in which such option is outstanding at any time.

 



2

 

 

4.            Offering Periods.  The Plan shall be implemented by consecutive,
overlapping Offering Periods with a new Offering Period commencing on the first
Trading Day on or after May 1 and November 1 each year, or on such other dates
as the Board shall determine, and continuing thereafter until terminated in
accordance with Section 19 hereof.  The Board or a committee thereof shall have
the power to change the duration of Offering Periods (including the commencement
dates thereof) and Purchase Periods thereunder with respect to future offerings
without stockholder approval if such change is announced at least five (5) days
prior to the scheduled beginning of the first Offering Period to be affected
thereafter.

 

5.            Participation.

 

(a)          An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions substantially
in the form of Exhibit A to this Plan and filing it with the Company’s stock
administrator not later than ten (10) business days prior to the applicable
Enrollment Date.

 

(b)          Payroll deductions for a participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof.

 

6.            Payroll Deductions.

 

(a)          At the time a participant files his or her subscription agreement,
he or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not less than one percent (1%) and not more than
ten percent (10%) of the participant’s Compensation, with such amount designated
in integral multiples of one percent (1%); provided, however, that the aggregate
of such payroll deductions during any Offering Period shall not exceed ten
percent (10%) of the participant’s aggregate Compensation during such Offering
Period.

 

(b)          All payroll deductions made for a participant shall be credited to
his or her account under the Plan and shall be withheld in whole percentages
only.  A participant may not make any additional payments into such account.

 

(c)          A participant may discontinue his or her participation in the Plan
as provided in Section 10, or may increase or decrease the rate of his or her
payroll deductions as provided in this Section 6(c).  A participant may increase
the rate of his or her payroll deductions only as of the beginning of a Purchase
Period.  Such increase shall take effect with the first payroll following the
beginning of the new Purchase Period provided the participant has completed and
delivered to the Company’s stock administrator a new subscription agreement
authorizing the increase in the payroll deduction rate at least ten
(10) business days prior to the beginning of the new Purchase Period.  A
participant may decrease the rate of his or her payroll deductions each month. 
Any decrease shall become effective as of the first payroll of the next calendar
month following the date that the participant completes and delivers to the
Company’s stock administrator a new subscription agreement authorizing the
decrease in the payroll deduction rate.  However, if the subscription agreement
is not received at least five (5) business days prior to such payroll, the
decrease shall become effective as of the first payroll of the second succeeding
calendar month.  The Administrator may, in its discretion, limit the number of
participation rate changes during any Offering Period.  Subject to the
foregoing, a participant’s subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

 

(d)          Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s
payroll deductions may be decreased to zero percent (0%) at any time during a
Purchase Period.  Such a decrease shall not be treated as a withdrawal from the
Plan subject to Section 10, unless the participant elects to withdraw pursuant
to Section 10.  Payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Purchase
Period which is scheduled to end in the following calendar year, unless the
participant elects to withdraw from the Plan as provided in Section 10 hereof.

 



3

 

 

(e)          At the time the option is exercised, in whole or in part, or at the
time some or all of the Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the federal, state, or other tax
withholding obligations, if any, which arise upon the exercise of the option or
the disposition of the Common Stock.  At any time, the Company or a Designated
Subsidiary, as applicable, may, but shall not be obligated to, withhold from the
participant’s compensation the amount necessary to meet applicable withholding
obligations, including any withholding required to make available any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Employee.

 

7.            Grant of Option.  On the Enrollment Date of each Offering Period,
each eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Employee’s payroll deductions accumulated prior to such
Exercise Date and retained in the Participant’s account as of the Exercise Date
by the applicable Purchase Price; provided that in no event shall an Employee be
permitted to purchase during each Purchase Period more than eight thousand
(8,000) shares of Common Stock (subject to any adjustment pursuant to
Section 18) on the Enrollment Date, and provided further that such purchase
shall be subject to the limitations set forth in Sections 3(b) and 13 hereof. 
Exercise of the option shall occur as provided in Section 8 hereof, unless the
participant has withdrawn pursuant to Section 10 hereof.  The option shall
expire on the last day of the Offering Period.

 

8.            Exercise of Option.  Unless a participant withdraws from the Plan
as provided in Section 10 hereof, his or her option for the purchase of shares
of Common Stock shall be exercised automatically on the Exercise Date, and the
maximum number of full shares of Common Stock subject to option shall be
purchased for such participant at the applicable Purchase Price with the
accumulated payroll deductions in his or her account.  No fractional shares
shall be purchased; any payroll deductions accumulated in a participant’s
account which are not sufficient to purchase a full share shall be retained in
the participant’s account for the subsequent Purchase Period or Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof.  Any other monies left over in a participant’s account after the
Exercise Date shall be returned to the participant.  During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

9.            Delivery.  As promptly as practicable after each Exercise Date on
which a purchase of shares occurs, a share certificate or certificates
representing the number of shares of Common Stock so purchased shall be
delivered to a brokerage account designated by the Company and kept in such
account pursuant to a subscription agreement between each participant and the
Company and subject to the conditions described therein which may include a
requirement that shares be held and not sold for certain time periods, or the
Company shall establish some other means for such participants to receive
ownership of the shares.

 

10.          Discontinuation; Withdrawal.

 

(a)          A participant may discontinue his or her participation in the Plan
only by withdrawing from the Plan as provided in this Section 10.  A participant
may withdraw all but not less than all the payroll deductions credited to his or
her account and not yet used to exercise his or her option under the Plan by
giving written notice to the Company substantially in the form of Exhibit B to
this Plan.  Such notice must be received by the Company no later than 2:00 p.m.
Pacific Standard Time on the second Trading Day preceding the Exercise Date. 
All of the participant’s payroll deductions credited to his or her account shall
be paid to such participant promptly after receipt of notice of withdrawal and
such participant’s option for the Offering Period shall be automatically
terminated, and no further payroll deductions for the purchase of shares shall
be made for such Offering Period.  If a participant withdraws from an Offering
Period, payroll deductions shall not resume at the beginning of the succeeding
Offering Period unless the participant delivers to the Company a new
subscription agreement in accordance with Section 5(a).

 



4

 

 

(b)          A participant’s withdrawal from an Offering Period shall not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the participant withdraws from the Plan, subject to compliance
with Section 5(a).

 

11.          Termination of Employment.

 

Upon a participant’s ceasing to be an Employee, for any reason, he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 15 hereof, and such participant’s option shall be automatically
terminated.

 

12.          Interest.  No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

13.          Stock.

 

(a)          The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be nine million six hundred thousand
(9,600,000) shares, subject to adjustment upon changes in capitalization of the
Company as provided in Section 18 hereof.  If, on a given Exercise Date, the
number of shares with respect to which options are to be exercised exceeds the
number of shares then available under the Plan, the Company shall make a pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable.

 

(b)          The participant shall have no interest or voting right in shares
covered by his option until such option has been exercised.

 

(c)          Shares purchased by a participant under the Plan shall be
registered in the name of the participant or in the name of the participant and
his or her spouse.

 

14.          Administration.  The Plan shall be administered by the
Administrator.  The Administrator shall have full and exclusive discretionary
authority to adopt such rules, guidelines and forms as it deems appropriate to
implement the Plan, to construe, interpret and apply the terms of the Plan, to
determine eligibility and to adjudicate all disputed claims filed under the
Plan.  Every finding, decision and determination made by the Administrator
shall, to the full extent permitted by law, be final and binding upon all
parties.

 

15.          Designation of Beneficiary.

 

(a)          A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such participant of
such shares and cash.  In addition, a participant may file a written designation
of a beneficiary who is to receive any cash from the participant’s account under
the Plan in the event of such participant’s death prior to exercise of the
option.  If a participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective.

 

(b)          Such designation of beneficiary may be changed by the participant
at any time by written notice.  In the event of the death of a participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

 

16.          Transferability.  Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

 



5

 

 

17.          Use of Funds.  All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

 

18.          Adjustments Upon Changes in Capitalization, Dissolution,
Liquidation, Merger or Asset Sale.

 

(a)          Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the Reserves, the maximum number of shares each
participant may purchase each Purchase Period (pursuant to Section 7), as well
as the Purchase Price per share and the number of shares of Common Stock covered
by each option under the Plan which has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of outstanding shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration”.  Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive.  Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.

 

(b)          Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Offering Periods shall terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Board.

 

(c)          Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, limited liability company or other entity, the
Plan shall terminate upon the date of the consummation of such transaction and
any Purchase Periods then in progress shall be shortened by setting a new
Exercise Date (the “New Exercise Date”) and any Offering Periods then in
progress shall end on the New Exercise Date, unless the plan of merger,
consolidation or reorganization provides otherwise.  The New Exercise Date shall
be determined by the Board in its sole discretion; provided, that the New
Exercise Date shall be before the date of the Company’s proposed sale or
merger.  The Administrator shall notify each participant in writing, at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the participant’s option has been changed to the New Exercise Date and that
the participant’s option shall be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Offering
Period as provided in Section 10 hereof.  The Plan shall in no event be
construed to restrict the Company’s right to undertake any liquidation,
dissolution, merger, consolidation or other reorganization.

 

19.          Amendment or Termination.

 

(a)          The Board may at any time and for any reason terminate or amend the
Plan.  Except as provided in Section 18 hereof, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Board on any Exercise Date if the Board determines that the termination
of the Plan is in the best interests of the Company and its stockholders. 
Except as provided in Section 18 hereof, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant.  To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain stockholder approval in such a manner
and to such a degree as required.

 

(b)          Without stockholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to change the Offering Periods or Purchase
Periods, limit the frequency and/or number of changes in the amount withheld
during an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant’s Compensation, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable
which are consistent with the Plan.

 



6

 

 

20.          Notices.  All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 

21.          Conditions Upon Issuance of Shares.  Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange or stock market upon which the shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22.          No Rights As An Employee.  Nothing in the Plan or in any right
granted under the Plan shall confer upon a participant any right to continue in
the employ of the Company or any Designated Subsidiary for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or any Designated Subsidiary or of a participant, which rights
are hereby expressly reserved by each, to terminate his or her employment at any
time and for any reason, with or without cause.

 

23.          Term of Plan.  The Plan, as amended and restated, shall become
effective upon the Effective Date.  It shall continue until terminated under
Section 19 hereof.

 

24.          Automatic Transfer to Low Price Offering Period.  To the extent
permitted by any applicable laws, regulations, or stock exchange rules, if the
Fair Market Value of the Common Stock on any Exercise Date in an Offering Period
is lower than the Fair Market Value of the Common Stock on the Enrollment Date
of such Offering Period, then all participants in such Offering Period shall be
automatically withdrawn from such Offering Period immediately after the exercise
of their option on such Exercise Date and automatically re-enrolled in the
immediately following Offering Period as of the first day thereof.

 



7

 

 

